284 S.W.3d 605 (2009)
William DANIEL, Appellant,
v.
Larry CRAWFORD, Respondent.
No. WD 69609.
Missouri Court of Appeals, Western District.
February 3, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 31, 2009.
William Daniel, Cameron, MO, pro se.
Andrew W. Hassell, Jefferson City, MO, for Respondent.
Before: VICTOR C. HOWARD, Presiding Judge, JOSEPH M. ELLIS, Judge and ALOK AHUJA Judge.


*606 ORDER

PER CURIAM:
William Daniel appeals from a judgment on the pleadings to Larry Crawford, Director of the Missouri Department of Corrections, in a declaratory judgment action filed by Daniel. After a thorough review of the record, we conclude that, viewing all well-pleaded facts in the petition to be true, the Department of Corrections is entitled to judgment as a matter of law. An extended opinion would have no precedential value, but a memorandum explaining our reasoning has been sent to the parties.
Judgment affirmed. Rule 84.16(b).